Citation Nr: 1748257	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-44 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 percent for multilevel degenerative disc disease of the thoracic and lumbar spine.

2. Entitlement to an increased initial evaluation for degenerative disc disease with cervical spondylosis, currently evaluated as 20 percent prior to February 24, 2014, and 30 percent thereafter.

3. Entitlement to an effective date earlier than February 24, 2014, for the award of service connection for radiculopathy of the right upper extremity.

4. Entitlement to an effective date earlier than March 3, 2014, for the award of service connection for peripheral neuropathy of the right lower extremity.

5. Entitlement to an effective date earlier than March 3, 2014, for the award of service connection for peripheral neuropathy of the left lower extremity.

6. Entitlement to an effective date earlier than February 24, 2014, for the award of a 30 percent evaluation for radiculopathy of the left upper extremity.
REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to June 1988, December 2004 to October 2005, and January 2007 to May 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina, and Los Angeles, California.  Jurisdiction of the Veteran's file lies with the RO in Los Angeles.

The Veteran testified before the Board at a July 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in March 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The earlier effective date issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In an August 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issues of entitlement to increased evaluations for cervical and thoracolumbar spine disabilities.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased evaluation for multilevel degenerative disc disease of the thoracic and lumbar spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased evaluation for degenerative disc disease with cervical spondylosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant has withdrawn the issues of increased initial evaluations for her cervical and thoracolumbar spine disabilities; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and these appeals are dismissed.



ORDER

The appeal of entitlement to an increased initial evaluation for multilevel degenerative disc disease of the thoracic and lumbar spine is dismissed.

The appeal of entitlement to an increased initial evaluation for degenerative disc disease with cervical spondylosis is dismissed.


REMAND

As noted by the March 2016 Board remand, in September 2015 correspondence, the Veteran submitted a timely notice of disagreement (NOD) with respect to the effective dates awarded for service connection for radiculopathy of the right upper extremity and peripheral neuropathy of the bilateral lower extremities, as well as the assignment of a 30 percent evaluation for radiculopathy of the left upper extremity, by a September 2014 rating decision.  In the March 2016 remand, the Board noted that the Veterans Appeals Control and Locator System (VACOLS) indicates the AOJ is taking action over the appeal and at that time declined jurisdiction of the appeal.  However, the Board notes that no additional action pertaining to these appeals has been undertaken since the Board's remand.  As such, the Board finds it appropriate to now accept jurisdiction over this appeal in order to remand for the issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of: (1) entitlement to an effective date earlier than February 24, 2014, for the award of service connection for radiculopathy of the right upper extremity; (2) entitlement to an effective date earlier than March 3, 2014, for the award of service connection for peripheral neuropathy of the right lower extremity; (3) entitlement to an effective date earlier than March 3, 2014, for the award of service connection for peripheral neuropathy of the left lower extremity; and (4) entitlement to an effective date earlier than February 24, 2014, for the award of a 30 percent evaluation for radiculopathy of the left upper extremity. 

All appropriate appellate procedures should then be followed.  The appellant should be advised that she must complete his appeal by filing a timely substantive appeal following the issuance of a statement of the case.  These issues should be certified and returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


